Citation Nr: 1243865	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  12-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran served in the Army National Guard (ARNG) and performed active duty for training (ACDUTRA) during the periods from March 1950 to March 1953 and from June 1953 to June 1956.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2010 rating decision of the Cleveland, Ohio, VA Regional Office (RO). Jurisdiction of the claim was subsequently transferred to the Oakland, California RO.

Recent VA medical records pertinent to the Veteran's claim, were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's tinnitus is related to his active military service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In view of the favorable outcome of the issue decided herein, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)) need not be discussed.

II.  Service Connection

In order to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).
A veteran who, during peacetime, served for at least six months or after December 31, 1946 is presumed to have been in sound condition when examined, accepted and enrolled in service, except for defects noted at the time of entrance, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1132, 1137 (West 2002); 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004) (holding that VA, rather than the claimant, bears the burden of proving that a disability preexisted service and was not aggravated therein).

According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  A history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238 (1994).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2009).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.

The Veteran contends his tinnitus stems from in-service acoustic trauma.  He specifically asserts that he worked on a flight line throughout most of his service, working as a refueler for P51 Mustang and F86 Saber Jet.  See May 2010 statement. He reports exposure to constant starting of engines and that after getting off duty, it was very hard for him to hear.  He also reports that in basic training, he was exposed to noise while firing various weapons.  He reported that he fired left handed and that all of the weapons he fired, fired to the right.  He reported that after firing the weapons, he would have hearing loss and ringing in his ears for the next few days.  In statements dated in May 2010 and March 2012, as well as in his representative's 646 and Informal Hearing Presentation, the Veteran has reported ringing (or cricket sounds) in his ears since service.  

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability.  In this regard, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the Veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

Here, the Veteran reported ringing in the ears, or tinnitus, in his June 2010 claim as well as in written statements throughout the record.  The Board acknowledges that he denied current complaints of tinnitus at his October 2010 VA compensation and pension examination.  However, he subsequently sent statements explaining that he was unaware that "tinnitus" was the term for ringing in the ears.  See statements dated in December 2011 and March 2012.  Further, in his March 2012 statement, he explained that he did not know what tinnitus was when he heard the word mentioned and that it was passed over quickly.  He did not expect to discuss ringing in his ears at the examination because he thought the examination was only for his hearing loss.  Moreover, during a March 2011 VA audiological treatment visit, he reported that he did not understand question of tinnitus at his C and P examination.  He added that has had ear noises since the military but that he was so young while in the military, he paid no attention to it.  The Board finds his statements to be credible.  Accordingly, the Board finds that the Veteran has a current tinnitus disability.

The second element of Shedden requires the in-service incurrence or aggravation of a disease or injury.  Here, the Board finds that the Veteran's tinnitus was incurred during active duty service, as the evidence demonstrates that he was exposed to acoustic trauma.  In this regard, where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by the Veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  As discussed above, the Veteran has competently and credibly reported that he was exposed to aircraft and weaponry noise while performing his duties as a refueler on the flight line.  VA has already granted service connection for bilateral hearing loss and conceded that the Veteran was exposed to noise in service.  
Accordingly, the Board finds that Shedden element (2) has been met.

As noted above, the record reflects that the Veteran underwent a VA audiological examination in October 2010.  However, at that time, the Veteran denied current complaints of tinnitus.  In the conclusion, the examiner noted "[r]eported no tinnitus or noises heard in the ears.  No tinnitus was caused by military exposure."  It is unclear whether the examiner was referring to there being no reports of tinnitus in service, or the Veteran's denial of current tinnitus complaints at the examination.  Regarding the absence of reports of ringing in the ears during service, the Veteran submitted a statement in March 2012 explaining that he did not seek treatment for ringing in his ears in service because he thought it would go away.  As noted above, the Veteran has offered a credible explanation for his denial of current tinnitus complaints at the October 2010 VA examination.  The examination report does not indicate that there was any detailed discussion regarding any noises the Veteran might hear in his ears.  Thus, the Board affords the October 2010 VA examination report no probative weight regarding the assertion that there are no current complaints of tinnitus. 

Additionally, the Board acknowledges that the October 2010 VA examiner noted that the Veteran's June 1956 reenlistment report of medical history indicated that he had a childhood history of mastoiditis.  However, the VA examiner did not indicate that this report of mastoiditis had any impact on the Veteran's hearing prior to service or that it had any bearing on the Veteran's claim of tinnitus.  Thus, there is no question before the Board regarding aggravation of a preexisting tinnitus condition.  

Additionally, the Board has reviewed private treatment records from the Veteran's private family physician; however, they do not contain pertinent information regarding tinnitus. 

Despite the Veteran's misunderstanding of the term "tinnitus" at the October 2010 VA examination, the Board finds that there is sufficient evidence of record to relate the Veteran's tinnitus to service.  Significantly, the Board has carefully considered the Veteran's consistent personal statements as to the etiology of his disability.  The Board acknowledges that his June 2010 claim listed the onset date in August 1956, a little over one month following service.  However, the Veteran submitted an accompanying description of in-service ringing in the ears.  The Board affords the Veteran the benefit of the doubt and finds his statements that his tinnitus began in service, to be credible.  

Further, the Board observes that the United States Court of Appeals for the Federal Circuit ("Federal Circuit") has held that, medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  Davidson reaffirmed the Federal Circuit's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006), that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.

Moreover, in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382.

The Board agrees and finds that tinnitus is the type of disability that the Veteran is competent to describe.  See Barr v Nicholson, supra; see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Furthermore, there is no reason to doubt the Veteran's credibility as to his reports.  He has consistently described his noise exposure throughout the record.  VA has already conceded in-service noise exposure.  Accordingly, with resolution of reasonable doubt in the Veteran's favor, service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


